DETAILED ACTION
	This Office Action is in responsive to Applicants’ Amendments filed on 12/18/2020. Claims 1-20 are pending for examination. Claims 1, 9 and 17 are independent Claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy (U.S. Patent Application Publication No. 2010/0185668 hereinafter Murphy) in view of Carlson et al. (U.S. Patent Application Publication No. 2007/0043878 hereinafter Carlson).
	As Claim 1, Murphy teaches a computer-implemented method comprising: 
storing, a plurality of tag parsers (Murphy (¶0046 line 17-24), plurality of data elements (tags) are analyzed on the cognitive output (result). The result is then formatted based on the user input device), each tag parser being configured to detect and parse an associated tag in data, wherein parsing a tag comprises transforming a format of a detected tag for use in generating a customized rendering (Murphy (¶0046 line 17-24), plurality of data elements are analyzed on the cognitive output (result). The result is then formatted based on the user input device); 
transmitting, by a user device, a request comprising request data that represents a user utterance input into the user device (Murphy (¶0039 line 7-10, fig. 4A-4C item 401), voice message is transmitted as a user query.); 
identifying a tag in the user utterance input (Murphy (¶0039 line 34-41), a tag such as Miami is identify in the user input);
preprocessing the request data to generate a cognitive input (Murphy (¶0039 line 46-54), data is preprocessing (parsing into tokens)), wherein preprocessing the request data includes parsing the request data using the tag parser configured to detect and parse the tag (Murphy (¶0039 line 54-67), token is classified into classes (tag parser));
parsing, based on an application of one or more tag parsers of the plurality of tag parsers to the cognitive output, one or more tags associated with the structured data of the cognitive output (Murphy (¶0046 line 17-24), plurality of data elements are analyzed on the cognitive output (result). The result is then formatted based on the user input device); and 
and a type of communication channel used by the user device to transmit the request (Murphy (¶0039 line 20-24, fig. 4 item 40-2,404), a communication channel (source type) is determined from the user message. Hardware identification is extracted.); 
receiving a cognitive output based on the cognitive input (Murphy (¶0039 line 34-41), output is based on the user input such as location Miami and information in the user profile), the cognitive output comprising response text  and structured data (Murphy (¶0046 line 19-24), results (response text) are populated using specific format (structured data).); 
generating, based on the parsed one or more tags associated with the structured data of the cognitive output data (Murphy (¶0046 line 19-24), results (response text) are populated using specific format (structured data).), the type of communication channel used by the user device to transmit the request (Murphy (¶0039 line 20-24, fig. 4 item 40-2,404), a communication channel (source type) is determined from the user message. Hardware identification is extracted.), and the response text, a customized response rendering for display by the user device (Murphy (¶0046 line 19-24, ¶0039 line 15-26 and 34-41), results (response text) are populated using specific format (structured data) of requesting device. User identifier is associated with a source type such as email address, telephone number, instant message ID … User source type is identified from the communication such as text message. The ID associated with text message is used to identifier user. Based on user location, a customized response rendering is chosen such as temperature in Fahrenheit and rainfall in inches …),  
	Murphy may not explicitly disclose the type of user device associated with the user device while Carlson teaches:
	determining, based on the request data, a type of device associated with the user device (Carlson (¶0054 line 1-9, fig. 2 item 210, ¶0058 line 1-16, ¶0061 line 1-6), client device send metadata to computer bot. Response is formatted based on device type)
generating, based on … the type of device associated with the user device (Carlson (¶0054 line 1-9, fig. 2 item 210, ¶0058 line 1-16, ¶0061 line 1-6), when client device supports graphic, graphic is displayed. When client device has limited text capability, menus/hyperlinks are displayed),
wherein the customized response rendering comprises a natural language response and an interactive widget (Carlson (¶0058 line 13-16), the response includes a natural language text display and a graphic 60 from a website relevant to the user’s query), wherein a format of the interactive widget is selected based on the type of device (Carlson (¶0054 line 1-9, fig. 2 item 210, ¶0058 line 1-16, ¶0061 line 1-6, ¶0063 line 1-5), when client device supports graphic, and a type of customized response (Carlson (¶0058 line 13-16), the response includes a natural language text display and a graphic 60 from a website relevant to the user’s query).
It would have been obvious for one of ordinary skill in the art before the effective filing day of the invention to have combined Murphy’s query system instead be Carlson’s type of user device criteria with a reasonable expectation of success. The motivation to replace Murphy’s query system with Carlson’s type of user device criteria would be to create an interactive agent capable of creating the impression of human interaction (Carlson (¶0023)).

As Claim 2, besides Claim 1, Murphy in view of Carlson teaches further comprising displaying the customized response rendering (Murphy (¶0046 line 19-24), results (response text) are populated using specific format (structured data) of requesting device.).  

As Claim 3, besides Claim 1, Murphy in view of Carlson teaches wherein the customized response rendering is customized to be displayed by the type of device associated with the user END820161238US01Page 33 of 38device (Murphy (¶0046 line 19-24), results (response text) are populated using specific format (structured data) of requesting device.) and using the type of communication channel used by the user device to transmit the request the type of communication channel used by the user device to transmit the request (Murphy (¶0039 line 20-24, fig. 4 item 40-2,404), a communication channel (source type) is determined from the user message. Hardware identification is extracted.).  

As Claim 4, besides Claim 1, Murphy in view of Carlson teaches wherein the type of user device is one of a smart phone, a laptop, a desktop computer, a tablet device, a kiosk or an automated teller machine (Carlson (¶0058 line 1-16, ¶0063), client device can be a laptop, desktop or a mobile phone).  

As Claim 5, besides Claim 1, Murphy in view of Carlson teaches wherein the type of communication channel used by the user device to transmit the request is one of a software application, an interactive website, a voice call, an ATM communication system, a kiosk communication system or a video chat (Murphy (¶0039 line 7-10, fig. 4A-4C item 401), plurality of channels are used to transmit user query.).  

As Claim 6, besides Claim 3, Murphy in view of Carlson teaches wherein the one or more tags comprise one or more of a date picker tag, a table tag, a drop down list tag, a button tag, a link tag, a check box tag, an image tag, a login widget tag or a customized formatting tag (Murphy (¶0046 line 17-24), plurality of data elements are analyzed on the cognitive output (result). The result is then formatted based on the user input device).  

As Claim 7, besides Claim 3, Murphy in view of Carlson teaches wherein generating a customized response rendering comprises generating one or more of a date picker, a table, a drop down list, a button, a link, a check box, an image, a login widget or a customized formatting (Murphy (¶0046 line 17-24), plurality of data elements are analyzed on the cognitive output (result). The result is then formatted based on the user input device).

As Claim 8, besides Claim 1, Murphy in view of Carlson teaches further comprising: 
displaying the customized rendering, wherein the customized rendering includes a interactive widget (Murphy (¶0044 line 4-9), a selection widget is presented for user input.); 
receiving a user input associated with the interactive widget (Murphy (¶0044 line 9-13), user selects an option (step 474) in order to request for a list of alternative Jot types); and 
generating, based on the user input associated with the interactive widget, a new request (Murphy (¶0044 line 9-13), a list of alternative Jot types (new request) is generated).  

As Claim 9, Murphy teaches a system comprising: 
a processor (Murphy (¶0056 line 4), a processor) communicatively coupled to a memory (Murphy (¶0056 line 19), memory storage), the processor configured to:  
The rest of the limitations are rejected for the same reasons as Claim 1.

As Claim 10, besides Claim 9, Murphy in view of Carlson teaches wherein the processor is further configured to display the customized response rendering (Murphy (¶0046 line 19-24), results (response text) are populated using specific format (structured data) of requesting device.).  

As Claim 11, besides Claim 9, Murphy in view of Carlson teaches wherein the customized response rendering is customized to be displayed by the type of device associated with the user END820161238US01Page 33 of 38device (Murphy (¶0046 line 19-24), results (response text) are populated using specific format (structured data) of requesting device.) and using the type of communication channel used by the user device to transmit the request the type of communication channel used by the user device to transmit the request (Murphy (¶0039 line 20-24, fig. 4 item 40-2,404).  

As Claim 12, besides Claim 9, Murphy in view of Carlson teaches wherein the type of user device is one of a smart phone, a laptop, a desktop computer, a tablet device, a kiosk or an automated teller machine (Carlson (¶0058 line 1-16, ¶0063), client device can be a laptop, desktop or a mobile phone).  

As Claim 13, besides Claim 9, Murphy in view of Carlson teaches wherein the type of communication channel used by the user device to transmit the request is one of a software application, an interactive website, a voice call, or a video chat (Murphy (¶0039 line 7-10, fig. 4A-4C item 401), plurality of channels are used to transmit user query.).  

As Claim 14, besides Claim 11, Murphy in view of Carlson teaches wherein the one or more tags comprises one or more of a date picker tag, a table tag, a drop down list tag, a button tag, a link tag, a check box tag, an image tag, a login widget tag or a customized formatting tag (Murphy (¶0046 line 17-24), plurality of data elements are analyzed on the cognitive output (result). The result is then formatted based on the user input device).  

As Claim 15, besides Claim 11, Murphy in view of Carlson teaches wherein generating a customized response rendering comprises generating one or more of a date picker, a table, a drop down list, a button, a link, a check box, an image, a login widget or a customized formatting (Murphy (¶0046 line 17-24), plurality of data elements are analyzed on the cognitive output (result). The result is then formatted based on the user input device).  

As Claim 16, besides Claim 9, Murphy in view of Carlson teaches the processor further configured to: 
displaying the customized rendering, wherein the customized rendering includes a interactive widget (Murphy (¶0044 line 4-9), a selection widget is presented for user input.); 
receiving a user input associated with the interactive widget (Murphy (¶0044 line 9-13), user selects an option (step 474) in order to request for a list of alternative Jot types); and 
generating, based on the user input associated with the interactive widget, a new request (Murphy (¶0044 line 9-13), a list of alternative Jot types (new request) is generated).  

As Claim 17, Murphy teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith the program instructions executable by a computer processor to cause the computer processor to perform a method (Murphy (¶0056 line 19), memory storage) comprising: 
The rest of the limitations are rejected for the same reasons as Claim 1.

As Claim 18, besides Claim 17, Murphy in view of Carlson teaches wherein the method further comprises displaying the customized response rendering (Murphy (¶0046 line 19-24), results (response text) are populated using specific format (structured data) of requesting device.).  

As Claim 19, besides Claim 17, Murphy in view of Carlson teaches wherein the customized response rendering is customized to be displayed by the type of device associated with the user END820161238US01Page 33 of 38device (Murphy (¶0046 line 19-24), results (response text) are populated using  and using the type of communication channel used by the user device to transmit the request the type of communication channel used by the user device to transmit the request (Murphy (¶0039 line 20-24, fig. 4 item 40-2,404).  

As Claim 20, besides Claim 17, Murphy in view of Carlson teaches further comprising: 
displaying the customized rendering, wherein the customized rendering includes a interactive widget (Murphy (¶0044 line 4-9), a selection widget is presented for user input.); 
receiving a user input associated with the interactive widget (Murphy (¶0044 line 9-13), user selects an option (step 474) in order to request for a list of alternative Jot types); and 
generating, based on the user input associated with the interactive widget, a new request (Murphy (¶0044 line 9-13), a list of alternative Jot types (new request) is generated).  
Response to Arguments
Rejections under 35 U.S.C. §103:
	As Claims 1, 9 and 17, Applicant argues that Murphy and Carlson fail to disclose “storing, a plurality of tag parsers” and “parsing, based on an application of one or more tag parser of the plurality of tag parsers to cognitive output” (third  paragraph of page 8 in the remarks).

    PNG
    media_image1.png
    188
    644
    media_image1.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT HUY T NGUYEN whose telephone number is (571)270-7333.  The examiner can normally be reached on M-F: 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAT HUY T NGUYEN/            Primary Examiner, Art Unit 2142